Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 1 of 16

 

 

 

 

 

 

 

 

 

 

 

AO 241 Page 2
(Rev. 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District; Massachusetts
Name (under which you were convicted): JESSE CAISSE Docket or Case No.:
1579CRO00836
Place of Confinement : Prisoner No.:
NORTH CENTRAL CORRECTIONAL
(NCCI), Gardner, Mass. W109961
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
JESSE CAISSE Vv. MATTHEW DIVRIS
BS —
ac = =
TS 3° =
The Attorney General of the State of: MASSACHUSET @ o ae rm
aa Gs iTS
O g i aa
os ~~ Ar
PETITION $3 , Om
38 = 3°
a5 2 2
“4 a O
Qo 7

(a) Name and location of court that entered the judgment of conviction you are challenging:

HAMPDEN COUNTY SUPERIOR COURT

MAIN STREET

SPRINGFIELD , MASSACHUSETTS
1579CRO0836

July 19, 2017

July 20, 2017
4s to 5 yrs on each of 3 cts, all consecutive 13%-15 tota

(b) Criminal docket or case number (if you know):
2. (a) Date of the judgment of conviction (if you know):
(b) Date of sentencing:

Length of sentence:

ue

4, In this case, were you convicted on more than one count or of more than one crime? JX Yes QO No

i rimes of which you were convicted and sentenced in this case:
Identify all crimes of which you were con entenced in this case Indecent assault

and battery on a person 14 years of age or older, MGL.c.265,§13H

 

 

 

 

 

6. (a) What was your plea? (Check one)
XK (1) Not guilty
Oo (2) Guilty oO (4 Insanity plea

oO (3) Nolo contendere (no contest)
AO 241
(Rev. 01/15)

Case 4:20-cv-11432-TSH Document1 Filed 08/07/20 Page 2 of 16

Page 3

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? N/A

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
EKJury OC Judge only

Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes IX No

Did you appeal from the judgment of conviction?
xk Yes 0 No

If you did appeal, answer the following:

(a)Nameofcourt: Massachusetts Appeals court

 

(b) Docket or case number (if you know): 18-P-457
(c) Result: JUDGEMENTS AFFIRMED

 

 

(d) Date of result (if you know): AUGUST 8, 2019

(e) Citation to the case (if you know);

 

 

(H) Grounds raised: T The Court Erred when the trial Judge DENIED the
defendant's request to interview a Commonwealth witness;
tI1l._The Commonwealth committed misconduct—_on_three—occasions—
in her closing argument; III. Two of the alleged offenses

 

 

 

 

 

 

as one single offense.
(g) Did you seek further review by a higher state court? XK Yes O No
If yes, answer the following:
(1) Name of court: MASSACHUSETTS SUPREME JUDICIAL COURT
(2) Docket or case number (if you know):
(3) Result: APPLICATION FOR F.A.R. DENIED

 

 

(4) Date of result (if you know):

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 3 of 16

AO 241 Page 4
(Rev. 01/15)

(5) Citation to the case (if you know):

 

 

 

 

 

(6) Grounds raised: (same as those raised in the Appeals
Court)
(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes %X*4 No

If yes, answer the following:

(1) Docket or case number (if you know): N/A

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? O Yes 2% No

11. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court: N/A

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

O Yes O No

(7) Result: N/A

(8) Date of result (if you know):

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 4 of 16

AO 241 Page 5
(Rev. 01/15) ‘

- (b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: N/A

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes © No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-11432-TSH Document1 Filed 08/07/20 Page 5 of 16

AO 241 Page 6
(Rev. 01/15)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: Yes GO No
(2) Second petition: O Yes O No
(3) Third petition: 0 Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12, For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUNDONE: The Court ERRED when the Judge denied the defendant's
request to interview the state's witness.-

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The defendant's minor daughter was a friend of the victim and a
percipient_withess—tothe atteged crimes The defendant requested
that the Court ORDER the Commonwealth to produce the witness who
was at the time in the custody of the Department of Children and
Families. The request was denied, though the Commonwealth had
already interviewed the witness.

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 
AO 241
(Rev. 01/15)

(c)

Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 6 of 16

Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

6x Yes GO No

Page 7

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes *F No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion-or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes O No
O Yes O No
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 
AO 24)
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

Case 4:20-cv-11432-TSH Document1 Filed 08/07/20 Page 7 of 16

used to exhaust your state remedies on Ground One:

Page 8

 

 

 

GROUND Two:

The Commonwealth committed prosecutorial misconduct

 

on three separate occasions during ner closing argument.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The prosecutor first,

Stricken by the Court; The prosecutor then shifted the Burden of
proof to the defendant; and third, The prosecutor then made unfair

inferences from the evidence when presenting her closing argument

referred to subject matter that was previously

 

be. 4.1... 4
Lo Ure jury.

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? ix Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes XX No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 8 of 16

AO 241

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 9
(Rev. 01/15)
Result (attach a copy of the court's opinion or order, if available):
(3) Did you receive a hearing on your motion or petition? O Yes OG No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OO Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:
Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):
(7) If your answer to Question (d)(4) or Question (d)(5) is “No,” explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two :
GROUND THREE: Two of the offenses alleged should have been

 

4 oe ee oe
considered the same act as they were atiegedly committed so-er1ose
in time and space that judicial fairness would demand such.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Two of the alleged touchings by the defendant were allegedly . a
committed during just “seconds of eachother and were two areas
of the victims body, (buttocks and thigh) that they should nob
have been charged as separate offenses but rather as one offense.

 

 

 

 

 
AO 241
(Rev. 01/15)

Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 9 of 16

(b) [f you did not exhaust your state remedies on Ground Three, explain why:

Page 10

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

XK Yes O No

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

QO Yes a x No

(2) If your answer to Question (d)(1) is “Yes,” state:

~ Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

e
Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes,” state:

Name and location of the court where the appeal was filed:

O Yes O No
O Yes O No
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
Case 4:20-cv-11432-TSH Document1 Filed 08/07/20 Page 10 of 16

AO 241 Page 11
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

{e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR: N A
7

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

{c) Direct Appeal of Ground Four:
ok Nit
(1) If you appealed from the judgment of conviction, did you raise this issue? me Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
0 yes’ ts No
(2) If your answer to Question (d)(1) is “Yes,” state:

Type of motion or petition:

 
Case 4:20-cv-11432-TSH Document1 Filed 08/07/20 Page 11 of 16

AQ 241 Page 12
(Rev. 01/15)

Name and location of the court where the motion or petition was filed: N/A

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes 0 No
(5) Hf your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? © Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 12 of 16

AO 241 Page 13
(Rev. 01/15)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? 4*yes G No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

NO... 2. -- ee N/A

 

 

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes 2K No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes %*X No
If"Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 13 of 16

AO 24] Page 14
(Rev. 01/15) :

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:
(a) At preliminary hearing: a 4 an J. Blac ‘ 1 Sud
Northampton, Mass. 01060

 

(b) At arraignment and plea: Alan 1. Black

 

 

 

 

 

 

(c) At trial: Alan J. Black
(d) At sentencing: Alan J. Black
(e) On appeal: S. Anders Smith , BBO# 676020

 

P.O. Box 2817, Glen Allen, VA 23058

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

17, Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? G Yes XK No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes %K No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

N/A

 

 

 

 

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 14 of 16

AO 241 Page 15
(Rev. 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 15 of 16

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shal] not be counted toward any period of limitation
under this subsection,

 

Therefore, petitioner asks that the Court grant the following relief: vacate the sentence and
_ORDER a new trial, in the alternative ORDER that all three sentences

be served CONCURRENTLY,

or any other relief to which petitioner may be entitled.

Casssd,

Signature dfiddtdnrey Kf any}

I declare (or certify, verify, or state} under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on 4S /ogea (month, date, year).

Executed (signed) on 2 gy a 202 > (date).

Y
Sf te Le. Cad Afr

Signacure of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 
Case 4:20-cv-11432-TSH Document 1 Filed 08/07/20 Page 16 of 16

AFFIDAVIT OF JESSE CAISSE
IN RE: A PETITIONER FOR HABEAS “CORPUS
PURSUANT TO 28 U.S.C. 82254

I, Jesse Caisse do hereby depose and say that:

I am the petitioner in the above entitled matter;

All statements in the petition are true and accurate to the
best of my abilities;

I have on this day filed motions for Appointment of counsel
and a Motion For Leave to Serve The Petitioner Via U.S. Mail

First Class and Certified mail;

I have filed the above two motions because I am indigent and
without the financial means to hire an attorney or to serve
the respondent via a Deputy Sheriff;

I have previously been deemed indigent by the Massachusetts
Trial Court;

It is my belief that the errors raised in the petition are
meritorious and of a constitutional dimension such that
justice would not be served by my continyed incarceration.

SWORN UNDER THE PAINS AND PENALTIES OF PERJURY ON THIS DAY.

By,

~~

Dated:_ Sy EBS fetta. ae
esse Caisse

W109961

N.C.Cc.1.

P.O. Box 466

Gardner, Massachusetts
01440
